MEMORANDUM **
Rafaela Jimenez Luna, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir.2006). We deny the petition for review.
We agree with the BIA’s conclusion that the IJ based her decision on the evidence Jimenez Luna presented. Therefore, Jimenez Luna’s claim that she was deprived of a full and fair hearing fails. Cf. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.